Chiee Justice Hayt
delivered the opinion of the court.
The court instructed the jury in part as follows :
In other words, the jury are instructed that, under the pleadings and admissions entered of record in this case, the sale by the defendants of the mining properties described in the complaint to the said Willard R. Green is an admitted fact, and it remains for you to determine the following issues, affirmed on the one side and denied on the other, to wit:
“First. Did defendants agree with plaintiff to give plaintiff fifteen thousand dollars, if plaintiff should procure and introduce to the defendants a purchaser 'of said mining properties described in the complaint ?
“ Second. Did plaintiff procure and introduce Willard R. Green as a purchaser of the said mining properties described in the complaint ?
“ Third. Did the plaintiff agree with defendants that he was to receive his commissions only as and when payment should be made by the purchaser, at and after sale to the purchaser, and in proportion to such payments, and only in case such payments should be made ? ”
It is to be observed that in giving the foregoing instructions the court treated the issues originally joined as not changed by the amended answer, and this is assigned for error. Appellants in support of this assignment of error say, “ The amended answer alleged * * * that the plaintiff un*42dertook to find a purchaser for other properties than those mentioned in the complaint.”
We are unable to find any basis whatsoever for this contention, it being nowhere alleged that plaintiff did undertake to find a purchaser for any property save and except that designated in the complaint. We have quoted in full in the statement preceding this opinion the paragraphs supposed to contain such allegation. It is to be noticed that the contract set up in these paragraphs is a contract between the purchaser, Willard R. Green, and these defendants as the owners of the property. Nothing is charged with reference to the plaintiff Hinckley undertaking to find a purchaser for other properties. In fact, it is expressly denied that he either introduced Green to the defendants or had any connection whatever with the sale of any of the property described in the pleadings.
The evidence shows that Green’s contract with the defendants called for the payment by him of $500,000 in addition to $15,000 theretofore paid. By their agreement with plaintiff he was to have a commission of $15,000 for procuring a purchaser for the properties described in the complaint. The earning of this commission in no way depended upon the result of the negotiations for the sale of any other property.
Just prior to plaintiff’s closing his evidence it was expressly admitted by counsel that the properties described in the complaint were sold to Willard R. Green by the defendants.
Under these circumstances the issues submitted to the jury were properly explained and limited by the instructions given.
The evidence upon the "first and second of these issues is so clear and convincing that it would have occasioned surprise if the jury had reached any conclusion other than one favorable to the plaintiff. In performing his contract Hinckley is shown to have conducted a lengthy correspondence with reference to the sale of the property, and to have incurred considerable expense in bringing the negotiations to a favorable termination. As the result of his exertions, extending over a series of months, he brought the property to the attention of Willard R. Green and introduced him to each of *43the appellants. They being unwilling to permit plaintiff in person to conduct the sale, undertook and did consummate a contract of sale with Mr. Green. Upon this contract the sum of $115,000 was paid by the purchaser, and the balance of the purchase price arranged satisfactorily to the owners. Deeds to the property were accordingly duly executed and delivered to the purchaser and filed of record in the proper county.
It is shown without substantial contradiction that the defendants were to pay the sum of $30,000 to plaintiff Hinckley and A. T. Gunnell, upon condition that they separately or together should succeed in procuring an acceptable purchaser, able and willing to buy the property. It is true there is some conflict in the evidence as to whether such contract provided for the separate payment of one half of the above amount to the plaintiff. That such was the contract is testified to by the plaintiff himself, and a number of other witnesses, and, while the evidence is conflicting as to whether this was a joint or several contract, the finding of the jury in favor of plaintiff cannot be disturbed. The admitted fact that partial payments of commissions had been made to Hinckley and Gunnell separately no doubt had great weight with the jury. It is urged that plaintiff under his contract only became entitled to the commission pro rata in proportion to the amount actually paid by the purchaser. This issue was fairly submitted to the jury under proper instructions and determined against this claim of defendants. By a well settled rule we are precluded from reviewing the evidence for the purpose of deciding upon its weight. The verdict of the jury is conclusive upon this review.
In perfecting arrangements for the sale of these properties, one William Holmes assumed to act as agent in London for the appellants, and evidence of the declarations and agreements of such agent in and about such negotiations were, it is said, improperly admitted, for the reason that his agency was not sufficiently established. This claim of want of authority on the part of Holmes is overthrown by the evidence. *44The witness Green testified that all the appellants informed him “ that Mr. Holmes of London was their agent and that they would furnish him with power sufficient to bridge over any question that might further arise, as they now wished to complete the negotiations that were pending.” It is also in evidence that letters written by the appellants to Holmes gave him full authority to act for them. It further appears that Holmes was given express authority to receive the $100,000 in lieu of $150,000, as originally provided by the contract. Telegrams were also introduced in evidence from one or more of the appellants representing the others, giving Holmes full authority in the premises. Afterwards the appellants accepted and acted upon the contract as modified by Mr. Holmes. The agency of Holmes was thus sufficiently established to warrant the submission of his declarations to the consideration of the jury.
It is quite immaterial whether the contract between appellants and Green was a contract of purchase, or merely an option to purchase, in view of the fact that a sale was thereafter in fact consummated under it. Under a contract such as claimed by the plaintiff in this case, the broker is entitled to his commissions when it is shown that he procured and introduced to his principals a purchaser to whom a sale was in fact consummated, even though such purchaser should thereafter fail to meet all deferred payments. Wray v. Carpenter, 16 Colo. 273.
When the cause first reached this court there was some question with reference to the amount of interest allowed by the district court. Appellee now offers to remit the sum of $2,479.16 interest from the amount of the judgment. This being the excess claimed by appellants, all controversy in reference thereto is eliminated from our consideration. The judgment is accordingly reversed, with directions to the district court to enter a judgment nunc pro tune for the amount of the former judgment, less $2,479.16, appellee to pay the costs of this appeal.

Reversed.